Proceeding under article 78 of the Civil Practice Act, to review and annul a determination of the respondent, Westchester County Park Commission, made after a hearing, which adjudged petitioner guilty on three separate charges or specifications of delinquency and dereliction in the performance of his official duties, and which demoted him from his office of sergeant in the Westchester County Parkway Police Force, to the office of patrolman. The proceeding has been transferred to this court for disposition, pursuant to section 1296 of the Civil Practice Act, by order of the Supreme Court, Westchester County, dated November 3, 1961. Determination annulled on the law, without costs, and proceeding remitted to the respondent for a statement of specific findings of fact in support of any determination which may be made. The present record fails to set forth any findings of fact to support the determination made. In the absence of such findings an adequate judicial review may not be had (Matter of Barry v. O’Connell, 303 N. Y. 46; Matter of New York Water Serv. Corp. v. Water Power & Control Comm., 283 N. Y. 23; Matter of Athenas v. Macduff, 283 App. Div. 955; Matter of Scudder v. O’Connell, 272 App. Div. 251). Beldock, P. J., Ughetta, Christ and Rabin, JJ., concur; Brennan, J., not voting.